Filed with the Securities and Exchange Commission on May 8, 2015 1933 Act Registration File No. 333-173481 1940 Act File No. 811-22548 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 12 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 13 [ X ] (Check appropriate box or boxes.) WALL STREET EWM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Evercore Wealth Management, LLC 55 East 52nd Street, 23rd Floor, New York, New York 10055 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(212) 822-7620 Frederick Taylor, President Wall Street EWM Funds Trust c/o Evercore Wealth Management, LLC 55 East 52nd Street, 23rd Floor, New York, New York 10055 (Name and Address of Agent for Service) Copies of all communications to: Rachel A. Spearo, Esq. Mark Amorosi U.S. Bancorp Fund Services, LLC K&L Gates LLP 615 East Michigan, 2nd Floor 1treet, NW Milwaukee, WI 53202 Washington, DC20006 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This PEANo.12 hereby incorporates PartsA, B and C from the Fund’s PEANo.11 on FormN-1A filed April 28, 2015.This PEANo.12 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.11. C-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 12 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 12 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 8th day of May, 2015. By: /s/ Ruth P. Calaman Ruth P. Calaman Executive Vice President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 12 to its Registration Statement has been signed below on May 8, 2015, by the following persons in the capacities indicated. Frederick Taylor* Frederick Taylor Chairman, President and Trustee Laird I. Grant* Laird I. Grant Independent Trustee Katharine L. Plourde * Katharine L. Plourde Independent Trustee /s/ Ruth P. Calaman Ruth P. Calaman Executive Vice President, Secretary and Chief Compliance Officer John J. Rendinaro* John J. Rendinaro Executive Vice President, Chief Operations Officer and Treasurer * By: /s/ Ruth P. Calaman Ruth P. Calaman *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 11 to its Registration Statement on Form N-1A with the SEC on April 28, 2015, and is incorporated by reference. C-2 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-3
